
	
		II
		Calendar No. 148
		112th CONGRESS
		1st Session
		S. 572
		[Report No. 112–68]
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Rockefeller,
			 Ms. Mikulski, Mr. Franken, Mr.
			 Sanders, Mr. Merkley, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 6, 2011
			Reported by Mrs.
			 Murray, without amendment
		
		A BILL
		To amend title 38, United States Code, to repeal the
		  prohibition on collective bargaining with respect to matters and questions
		  regarding compensation of employees of the Department of Veterans Affairs other
		  than rates of basic pay, and for other purposes.
	
	
		1.Repeal of prohibition on
			 collective bargaining with respect to compensation of Department of Veterans
			 Affairs employees other than rates of basic paySubsections (b) and (d) of section 7422 of
			 title 38, United States Code, are amended by striking
			 compensation both places it appears and inserting rates
			 of basic pay.
		
	
		September 6, 2011
		Reported without amendment
	
